 1   John E. Schmidtlein (CA State Bar No. 163520)
     WILLIAMS & CONNOLLY LLP
 2   725 Twelfth Street, N.W.
     Washington, DC 20005
 3   Telephone: (202) 434-5000
     Facsimile: (202) 434-5029
 4   Email: jschmidtlein@wc.com

 5   Attorney for Defendants Google LLC and
     Alphabet Inc.
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11

12                                               )   Case No. 5:20-cv-03556-BLF
     GRAND ATLAS TOURS, et al.,
13                                               )
            Plaintiffs,                          )
14                                               )
       v.
                                                 )   DEFENDANTS’ CERTIFICATION OF
15   GOOGLE LLC and                              )   INTERESTED ENTITIES OR PERSONS
     ALPHABET INC.                               )
16
                                                 )
17          Defendants.                          )
                                                 )
18                                               )
                                                 )   Hon. Beth Labson Freeman
19

20

21

22

23

24

25

26
27

28

                    DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                         5:20-CV-03556-BLF
 1            Pursuant to Federal Rule of Civil Procedure 7.1, Defendants disclose the following:

 2            Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc., a

 3   publicly traded company. No publicly traded company holds more than 10% of Alphabet Inc.’s

 4   stock.

 5            Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed persons,

 6   associations of persons, firms, partnerships, corporations (including parent corporations) or other

 7   entities (i) have a financial interest in the subject matter in controversy or in a party to the

 8   proceeding, or (ii) have a non-financial interest in the subject matter or in a party that could be

 9   substantially affected by the outcome of this proceeding:

10            1. Google LLC

11            2. XXVI Holdings Inc., Holding Company of Google LLC

12            3. Alphabet Inc., Holding Company of XXVI Holdings Inc.

13

14   DATED: June 23, 2020                            WILLIAMS & CONNOLLY LLP
15
                                                     By: /s/ John E. Schmidtlein
16                                                   John E. Schmidtlein (CA State Bar No. 163520)
                                                     WILLIAMS & CONNOLLY LLP
17
                                                     725 Twelfth Street, N.W.
18                                                   Washington, DC 20005
                                                     Telephone: (202) 434-5000
19                                                   Facsimile: (202) 434-5029
                                                     Email: jschmidtlein@wc.com
20
                                                     Attorney for Defendants Google LLC and Alphabet Inc.
21

22

23

24

25

26
27

28
                                                        -1-
                    DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                         5:20-CV-03556-BLF
